Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Response to Arguments
Applicant’s Arguments/Remarks filed 12/16/2021 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 9, 11, and 12, that: Nevertheless, a review of (Laven, Farley and/or Godet) reveals that this reference fails to disclose, teach or setting, by the temperature adjustment device after the ion implanter irradiates the first ion beam onto the wafer, the temperature of the wafer to a second temperature that differs from the first temperature.
In response to item(s) 2 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Farley et al. (US 20170352544 A1) discloses setting, by the temperature adjustment device after the ion implanter irradiates the first ion beam onto the wafer, the temperature of the wafer to a second temperature that differs from the first temperature (reference’s claims 1-2) [0007-0009]. Specifically, Farley (see reference’s claim 1) discloses 
Farley’s claim 1 discloses “the controller is configured to selectively energize the heating apparatus to operate the heated chuck in each of a first mode and a second mode”, … “and first temperature is predetermined and associated with a high temperature ion implantation, and wherein the second temperature is associated with a quasi-room temperature ion implantation” … “wherein the controller is configured to determine the second temperature” … “wherein the controller is configured to generally maintain the second temperature on the heated chuck in the second mode”.   
Farley’s claim 1 discloses a controller for controlling a heated chuck/heater (i.e. a temperature adjustment device ) for a workpiece for first and second mode ion implantations. Farley’s claim 1 discloses controlling the temperature of the workpiece for a first mode (high temperature ion implantation (i.e. by a first ion beam)) and controlling the temperature of the workpiece for a second mode (room temperature/lower/different temperature ion implantation (i.e. by a second ion beam)). Farley’s claim 1 discloses that the controller determines/sets/maintains the temperature of the workpiece in the second mode.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 24, 29-32, 34, 36 and 39 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Laven et al. (US 20180240672 A1) in view of Farley et al. (US 20170352544 A1).
Regarding claim 24, Laven discloses an ion implantation method (abstract) (fig. 1b) comprising:
setting, by a temperature adjustment device [0048], a temperature of a wafer (102) to a first temperature [0045] [0048-0049];
];

irradiating, by the ion implanter when the wafer is at the second temperature, a second ion beam (110 at a later time, at least) onto the wafer in a manner that produces a second implantation profile in the wafer [0045] [0087] [0089] [0093].
  [0004-0006] [0024] [0039] [0045] [0048] [0083] [0095] [0121]
	(fig. 1b; ion implantation beam 110, main direction of the ion beam 141, semiconductor substrate 102, temperature controller 120); 
	[0004-0006]
[0024]
[0039]
[0045]
[0048]
[0083]
[0087] [0089] 
[0093]
[0095]
[0121]. 
	But Laven fails to disclose (see underlined): setting, by the temperature adjustment device after the ion implanter irradiates the first ion beam onto the wafer, the temperature of the wafer to a second temperature that differs from the first temperature.

setting, by a temperature adjustment device (reference’s claims 1-2 Note heated chuck, heating apparatus) [0007-0009] after the ion implanter irradiates the first ion beam onto the wafer, the temperature of the wafer to a second temperature that differs from the first temperature
	(Reference’s claim 1-2 Note heated chuck, heating apparatus, Note the controller maintains/sets the second temperature on the heated chuck (and thus the workpiece) in the second mode of implantation); 
	[0007-0009]. 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Laven, with setting, by the temperature adjustment device/ a heated chuck after the ion implanter irradiates the first ion beam onto the wafer, the temperature of the wafer to a second temperature that differs from the first temperature, as taught by Farley, to use for controlling a wafer’s temperature during implantation and to prevent unwanted temperature fluctuations to thereby mitigate deleterious effects on homogeneity of implants from workpiece to workpiece [0007-0009].

          	Regarding claim 29, Laven discloses that the second temperature is higher [0005] than the first temperature [0004-0006] [0024] [0039] [0045] [0048] [0083] [0095] [0121]
[0005-0006]
[0024].
     	Regarding claim 30, Laven discloses that the second temperature is lower [0005] than the first  temperature [0004-0006] [0024] [0039] [0045] [0048] [0083] [0095] [0121].

Moreover, regarding claim 30, Farley discloses the second temperature is lower [0005] than the first  temperature (reference’s claims 1-2) [0007-0009]
    	(Reference’s claim 2); 
and is obvious for the reasons discussed supra with reference to claim 1, see previous.
     	Regarding claim 31, Laven discloses that the first temperature and the second temperature are respectively between -200° C and 500° C
[0004-0006] [0024] [0039] [0045] [0048] [0083] [0095] [0121]
[0005].

Moreover, regarding claim 31, Farley discloses wherein the first temperature and the second temperature  are respectively between -200° C and 500° C  (reference’s claims 1-2) [0007-0009]
    	(Reference’s claim 2); 
and is obvious for the reasons discussed supra with reference to claim 1, see previous.
Moreover, regarding claim 32, Farley discloses wherein a difference between the first temperature and the second temperature  is 100° C or more  (reference’s claims 1-2) [0007-0009] (Reference’s claim 2); 
and is obvious for the reasons discussed supra with reference to claim 1, see previous.

Regarding claim 34, Laven discloses wherein an ion species of the first ion beam (110) is the same as an ion species of the second ion beam (110 at a later time, at least).

     	Regarding claim 36, Laven discloses that herein the first ion beam (110) and the second ion beam (110) are respectively at a dose (inherent) 
14 cm-2 or less, or 1x1013 cm-2 or less). It would have been obvious to one having ordinary skill in the art at the time the invention was made for stated ranges disclosed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 39, Laven discloses separating, during an irradiation of a beam from the group consisting of the first ion beam (110) and the second ion beam (110 at a later time, at least) , the temperature adjustment device (120) [0048 Note process chamber with a controllable temperature] from a wafer (102) holding device.
[0048; Note the process chamber has a temperature controller alternatively to the substrate carrier having a temperature controller, therefor the temperature adjustment device is separated from the wafer holder during implantation].

2.	Claim(s) 25-28, 33, 35 and 40-43 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Laven et al. (US 20180240672 A1) in view of Farley et al. (US 20170352544 A1); hereinafter “the combined references”, as applied to claim 24 above, and further in light of Godet et al. (US 20160163546 A1).
Regarding claim(s) 25, the combined references disclose the elements of claim 24, see previous.
     	But the combined references fail to disclose the first implantation profile is deeper in the wafer than the second implantation profile.
Godet, however, discloses wherein the first implantation profile (as shown in figs. 6a-6c; of 610 for example) is deeper in the wafer (206/202) [0048] than the second implantation profile (of 618 for example) [0048] [0055-0058]. 
is deeper in the wafer than the second implantation profile, as taught by Godet, to use by combining prior art ion implantation to various parameters, depths according to known implantation methods to thereby yield predictable implantation profile results as desired in a wafer.

Moreover, regarding claims 26-28, Godet discloses that a width of the first implantation profile (as shown in fig. 6c, of 610) in an in-plane direction can be/is different, smaller and/or larger than a width of the second implantation profile (as shown in fig. 6c; at 618 covers more area/width) [0058] in the in-plane direction [0022] [0038] [0042-0045] [0055-0058] [0063] (reference’s claims 3 and 10]   
(Note Godet discloses that the various implantation parameters (i.e., depth, width) are controllable and changeable, see [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with a width of the first implantation profile in an in-plane direction can be/is different, smaller and/or larger than a width of the second implantation profile, as taught by Godet, to use by combining prior art ion implantation widths according to known implantation methods to thereby yield predictable implantation profile results as desired in a wafer.

Moreover, regarding claims 33 and 35, Godet discloses (regarding claim 33)  wherein an energy of the second ion beam is lower than an energy of the first ion beam [0038];; and 
(regarding claim 35) wherein an energy of the first ion beam is different from an energy of the second ion beam [0038].


Moreover, regarding claims 40-43, Godet discloses (regarding claim 40) irradiating, by the ion implanter when the wafer is at a third temperature, a third ion beam onto the wafer when the wafer is at the third temperature (Godet’s claim 1-3) [0022] [0044] [0046] [0057-58] [0063] ; 
(regarding claim 41)   wherein the third temperature differs from the first temperature (Godet’s claim 1-3) [0022] [0044] [0046] [0057-58] [0063]; 
(regarding claim 42)   wherein the second temperature differs from the third temperature (Godet’s claim 1-3) [0022] [0044] [0046] [0057-58] [0063]; and 
(regarding claim 43)   setting, by the temperature adjustment device after the ion implanter irradiates the second ion beam onto the wafer, the temperature of the wafer to the third temperature (Godet’s claim 1-3) [0022] [0044] [0046] [0057-58] [0063].
     	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with implantation with a third beam at various/third  temperatures, as taught by Godet, to use by combining prior art ion implantation at differing temperatures according to known implantation methods to yield predictable wafer implantation features or layer formation results.

2.	Claim(s) 37-38 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Laven et al. (US 20180240672 A1) in view of Farley et al. (US 20170352544 A1); hereinafter “the .
Regarding claim(s) 37-38, the combined references disclose the elements of claim 24, see previous.
     	But the combined references fail to disclose regarding claim(s) 37, wherein a divergent beam is from the group consisting of the first ion beam and the second ion beam ; and regarding claim(s) 38, wherein a convergent beam is from the group consisting of the first ion beam and the second ion beam.
Ninomiya, however, discloses regarding claim(s) 37, wherein a divergent beam is from the group consisting of the first ion beam and the second ion beam [0062]; and 
regarding claim(s) 38, wherein a convergent beam is from the group consisting of the first ion beam and the second ion beam [0062].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with an implantation beam controllably convergent and/or divergent, as taught by Ninomiya, to use by combining prior art ion implantation beam focusing according to known converging and/or diverging beam shaping methods to yield predictable implantation beam shape controlling results [0062].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881